UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-7919


MICHAEL FIZTROY CROSBY,

                Plaintiff – Appellant,

          v.

CAPTAIN   CUSHINBERRY;    CAPTAIN   ROBINSON;   JUAN   CARRILLO,
Doctor,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:08-cv-00366-RAJ-JEB)


Submitted:   June 28, 2010                 Decided:    July 14, 2010


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Fiztroy Crosby, Appellant Pro Se.     Robert A. Dybing,
THOMPSON MCMULLAN PC, Richmond, Virginia; Charles Everett James,
Jr., Brendan David O’Toole, WILLIAMS MULLEN, Richmond, Virginia
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael       Fiztroy     Crosby     appeals      the    district      court’s

order granting summary judgment for Defendants in this 42 U.S.C.

§ 1983 (2006) inmate civil rights action.                     We have reviewed the

record and find no reversible error.                 Accordingly, we affirm for

the     reasons     stated       by   the       district    court.              Crosby    v.

Cushinberry,       No.    2:08-cv-00366-RAJ-JEB            (E.D.         Va.    Sept.    30,

2009).     We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented        in    the    materials

before    the     court   and    argument       would   not    aid       the    decisional

process.

                                                                                  AFFIRMED




                                            2